Citation Nr: 0033868	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
associated with trauma and post-traumatic stress disorder 
(PTSD), evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
March 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 30 percent rating for the veteran's 
psychiatric disability, classified as chronic brain syndrome 
associated with trauma and PTSD.  

A hearing was held before an RO hearing officer in October 
1999.  A transcript of the hearing is of record.  


REMAND

The record shows that the veteran was afforded a VA 
psychiatric examination for rating purposes in December 1997.  
The examiner stated that the claims file was unavailable for 
review.  The claim for an increased rating for a psychiatric 
disorder was filed by the veteran's representative in 
December 1997.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet.App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be accorded a VA 
psychiatric examination to determine the 
current extent of his organic brain 
syndrome due to trauma with PTSD.  The 
claims folder should be made available to 
the examining physician prior to the 
examination and he/she should state in 
the examination report that the claims 
folder, including a copy of this remand, 
has been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner must be furnished with a copy of 
the new rating criteria for psychiatric 
disorders which became effective on 
November 7, 1996.  On examination, the 
examiner must comment on the presence or 
absence of every symptom or finding 
required for ratings from zero to 100 
percent, and where present, the frequency 
and severity thereof.

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  Then, 
if the benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



